Citation Nr: 9913441	
Decision Date: 05/17/99    Archive Date: 05/26/99

DOCKET NO.  94-37 917 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to service connection for a bilateral 
neurological disorder of the ankles.  

2. Entitlement to an increased evaluation for a right ankle 
and foot disorder, rated 20 percent disabling.  

3. Entitlement to an increased rating for a left ankle and 
foot disorder, rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James J. Dunphy, Counsel


INTRODUCTION

The veteran served on active duty from July 1981 to July 
1985, and from November 1986 to February 1990.  

The case was previously before the Board of Veterans' Appeals 
(Board) in August 1998, at which time it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) for 
further development.  The case is once more before the Board 
for action.  


FINDINGS OF FACT

1.  There is no medical evidence of neurological disability 
of the ankles, separate from the service connected bilateral 
ankle and foot disorder.  

2.  The veteran's right ankle and foot disorder is no more 
than moderately severe in nature, and does not result in 
significant pain or limitation of function.  

3.  The veteran's left ankle and foot disorder is no more 
than moderate in nature, and does not result in either more 
than moderate limitation of motion, significant pain or 
limitation of function.




CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for a 
neurological disorder of the ankles is not well grounded.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991)

2.  The criteria for a rating in excess of 20 percent for a 
right ankle and foot disorder are not met.  38 U.S.C.A. 
§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.71, 
4.71a, Part 4, Codes 5271 and 5284 (1998).  

3.  The criteria for a rating in excess of 10 percent for a 
left ankle and foot disorder are not met.  38 U.S.C.A. 
§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.71, 
4.71a, Part 4, Codes 5271 and 5284 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Toward the end of the veteran's second period of service, he 
was referred to a medical board in November 1989, at which 
time he reported he was in good health until that second 
period of service.  He first noticed pain in both feet in 
late 1986 when he was marching with his unit.  Despite 
treatment, the pain became worse.  Accordingly, in July 1988, 
he had undergone bilateral talonavicular exostosectomies.  He 
indicated that the symptoms had improved since surgery.  
However, he remained unable to perform prolonged walking or 
running.  It was the opinion of the medical board that the 
veteran was unfit for further service, and as a result, he 
was discharged in February 1990.

Following service, the veteran was examined for compensation 
purposes by the VA in March 1990, at which time he reported 
the history of treatment in service.  At that time of 
examination, the ankles were reported to be continuously 
painful.  He was unable to walk more than 1/4 of a mile, and 
when he carried more than 25 pounds, his feet hurt.  He was 
able to completely squat, but complained of pain in both 
ankles.  Sensation was decreased over the left foot medially.  
There was one surgical scar on the dorsum of each ankle.  All 
other examinations for abnormalities of the lower extremities 
were negative.  X-ray films of the left ankle showed some 
posttraumatic deformity to the ventral aspect of the 
navicular bone.  Bilaterally, there were degenerative changes 
at the tibiotalaris joints.  Some fragmentation was noted to 
the ventral aspect of the right distal talus, reflecting old 
trauma.  The diagnoses were status post surgery of both 
ankles; traumatic deformity of the navicular bone of the left 
foot; degenerative arthritis of both tibiotalaris bones; and 
fragmentation of the right distal talus.  

Of record are reports of treatment afforded the veteran by 
the VA.  Repeated treatment for bilateral foot and ankle pain 
was reported.  After consultation in November 1991, the 
assessment was talonavicular arthritis.  He underwent 
electromyogram (EMG) testing in December 1991, and the 
impression was that the findings were not consistent with 
peripheral neuropathy.  The impression, after consultation in 
March 1992, was talonavicular degenerative joint disease.  
The veteran underwent nerve conduction velocity (NCV) testing 
in May 1992, which showed a normal right peroneal motor 
response and no evidence of peripheral neuropathy.  He was 
hospitalized in August 1992 to undergo a subtalar joint 
fusion on the right.  Additional surgical procedures on the 
talus of the right ankle were required in June 1993.  

Of record are reports of outpatient treatment afforded the 
veteran by the Talbot Medical Group.  In September 1995 
treatment, the veteran reported right ankle pain and 
swelling.  It was noted, when he was seen in March 1996, that 
he was wearing a right ankle brace, and that a left ankle 
brace had been ordered.  

The veteran underwent a joints examination in November 1993.  
Examination of the right ankle revealed a well healed scar 
over the dorsum of the foot, as well as the base of the 
talus.  Range of motion on the right was limited as compared 
to the left, being approximately 60 percent of the left.  
There was no atrophy of the right foot noted.  

Of record is a report of hospitalization at a VA facility in 
February 1997.  Although there are a number of contradictory 
notations in this report, particularly with regard to the 
operation and its location that the veteran underwent, in 
view of subsequent examinations, the Board concludes that the 
veteran underwent a right ankle fusion, also described as a 
right foot talonavicular and calcaneal cuboid fusion, which 
he tolerated well.  The veteran was discharged to regular 
activity, with the exception of nonweight bearing on the 
right lower extremity.  

The veteran underwent an examination of the joints conducted 
by the VA in March 1997.  He complained of bilateral ankle 
pain, right greater than left.  The history of right 
arthrodesis was reported, and the examiner noted that the 
veteran's right lower extremity was still casted from this 
procedure.  There was no significant swelling in the left 
foot, and there was no appreciable deformity in the left 
ankle or foot.  The veteran retained 30 degrees of plantar 
flexion in the left ankle, with 15 degrees of dorsiflexion 
and 5 degrees of abduction and adduction.  As a result of the 
casting, no examination of the right lower extremity was 
undertaken.  The diagnoses were right foot triple 
arthrodesis, for presumed subtalar arthritis; and left foot 
normal by examination.  

The veteran also underwent a peripheral nerve examination at 
that time.  He reported injuries in service, and noted post 
service procedures.  After a review of the physical findings, 
the examiner concluded that the veteran's examination was 
very normal, aside from a mild snout reflex that was 
unexplained.  There was no evidence of lower extremity 
dysfunction.  However, the fact that he was wearing a cast on 
the right lower extremity made a thorough examination of that 
leg impossible.  EMG and NCV studies after the cast was 
removed were recommended.

Of record are reports of outpatient treatment afforded the 
veteran by the VA.  In September 1997, the veteran underwent 
a psychology consultation, at which time he reported constant 
pain in both feet.  A review of the records showed 
degenerative joint disease of the calcaneal cuboid and 
talonavicular joints, and the veteran noted the history of 
repeated surgical procedures.  After psychological testing, 
the diagnoses included pain disorder associated with both 
psychological factors and a general medical condition.  

The veteran was provided with a VA compensation examination 
of the joints in January 1998.  At that time, the veteran 
reported that he developed frostbite of the feet while 
serving in Germany.  He then had pain in the feet and ankles.  
A history of post service treatment was also given.  On 
examination, there were four old, well healed scars over the 
dorsal aspect of the right foot, and medial and lateral 
malleolus.  He was unable to invert or evert the right foot 
as a result of pain.  He retained 10 degrees of dorsiflexion 
and 40 degrees of plantar flexion, with moderate pain on 
motion.  Functional limitation, to the extent that the 
veteran was unable to fully dorsiflex his right ankle, was 
present.  Dorsiflexion of the left ankle was possible to 10 
degrees, with plantar flexion to 50 degrees, inversion to 10 
degrees, and eversion to 20 degrees, with moderate pain on 
motion.  There were no bilateral ankle swelling or functional 
deficits.  Dorsalis pedis pulses were 2+.  The diagnoses were 
status post right triple arthrodesis, right foot, with 
decreased range of motion and moderate pain on range of 
motion examination; and unremarkable left ankle examination.  
There were mild range of motion deficits and moderate pain on 
range of motion examination.  

The veteran also underwent a peripheral nerve examination in 
January 1998.  He again reported the exposure to cold during 
service, and described post service aching pain, as well as 
burning pain in the right and left foot, with pain sometimes 
running up the right lower leg, and that his foot became 
numb.  He compared it to walking on pins in the soles of his 
feet.  Surgical procedures in service were reported.  He 
further stated that additional procedures were required after 
his discharge from service.  He indicated that there were 
flare-ups of his condition with swelling of the ankles and 
feet, making walking difficult.  He had about five to ten 
flare-ups since he had been hired by the VA in 1994.  He 
reported that the pain in his feet caused him to wake up, and 
that there was constant pain in both feet while he was waking 
up.  On examination, there were multiple scars on the feet.  
Active and passive dorsiflexion of the left ankle was 
possible to 13 degrees, with dorsiflexion possible to 45 
degrees.  Inversion or internal rotation was limited to 16 
degrees, and eversion was possible to 10 degrees.  There did 
not appear to be any pain on the extremes of range of motion.  
Neurological examination was limited to the lower 
extremities.  Tone was within normal limits on both lower 
extremities.  Reflexes were 2+ and symmetrical at both 
ankles.  Strength of the lower extremities was within normal 
limits.  Sensory testing was intact in both feet.  There was 
no reduction to pinprick sensation in the feet or toes.  
However, there seemed to be a hypersensitivity to pinprick 
and dysalgesia confined to the right foot.  Gait testing 
revealed a normal heel-toe and tandem gait.  The examiner 
also conducted a detailed review of the claims folder and the 
reports of treatment and examination.  The diagnoses included 
bilateral talar navicular osteoarthritis, right greater than 
left, with limitation of motion of both ankles; status post 
multiple operations on the right ankle, with the last 
operation being a triple fusion of the ankle with severe 
limitation of motion of the right ankle; status post removal 
of bony spurs in the navicular region of the left ankle with 
mild to moderate reduced range of motion in that ankle; 
neuroma of the right foot dorsum laterally; and status post 
cold injury to both feet with what may be secondary neural 
fine branch injury giving rise to paresthetic pain.  The 
examiner concluded that the neurological examination and 
review of records was inconsistent with the diagnosis of 
peripheral neuropathy and there was no evidence for tarsal 
tunnel syndrome on neither foot.  The examiner explained that 
the diagnosis of the chronic aching pain that the veteran 
perceives in both ankles and feet is most likely due to 
degenerative joint disease of both feet.  

The examiner also endeavored to answer a question posed in 
the Board's August 1996 remand as to whether and the extent 
to which the pain that the veteran experienced significantly 
limited the veteran's functional ability.  In response, the 
examiner stated that in addition to the significant 
limitation of motion of the right ankle and the moderate 
limitation of motion of the left ankle, there is present 
flare-ups of the veteran's pain syndrome in the feet 
associated with swelling of the feet and ankles which limits 
the veteran's function further to the point of not being able 
to work at all and not being able to stand or walk at all.  
It was noted that this may last for a day or at the most two 
days and occurs an average of five to ten times in the prior 
fours years.  The examiner then reported that on neurological 
examination, by history, there is no evidence of significant 
weakness, fatigability, or incoordination in the feet or 
ankles.  

Analysis

Service connection for a bilateral neurological disorder of 
the ankles

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§  1110, 1131 (West 1991).  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptoms after service is required 
for service connection.  38 C.F.R § 3.303(b) (1998).

However, the threshold question that must be resolved is 
whether the veteran's claim of entitlement to service 
connection is well grounded; that is, whether it is 
plausible, meritorious on its own, or otherwise capable of 
substantiation.  See Chelte v. Brown, 10 Vet. App. 268, 270 
(1997) (citing 38 U.S.C.A. § 5107(a) and Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990)).  If the claim is not well 
grounded, the appeal fails and there is no further duty to 
assist in developing the facts pertinent to the claim.  See 
Anderson v. Brown, 9 Vet. App. 542, 546 (1996); see also Epps 
v. Gober, 126 F.3d 1464, 1468-69 (Fed. Cir. 1997).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); evidence of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence); and 
evidence of a nexus between the inservice disease or injury 
and the current disability (medical evidence).  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

Where the determinant issue involves a question of a medical 
diagnosis or causation, competent medical evidence is 
necessary to establish a well grounded claim.  See Epps, 
supra (citing Caluza, supra, and Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993)).  Lay assertion of medical causation or a 
medical diagnosis cannot constitute evidence to render a 
claim well grounded.  Grottveit, supra; Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

In making the determination as to whether service connection 
is appropriate for a bilateral neurological disorder of the 
ankles, the Board notes that service connection is already in 
effect for right and left ankle disorders.  Hence, for the 
veteran to prevail on this claim, it must be demonstrated 
that there is a neurological disorder of the ankles, separate 
from the service connected ankle disorder.  It is on this 
basis that the veteran's claim fails.  

A review of the evidence of record indicates that the veteran 
has been provided with multiple compensation examinations, to 
include specific peripheral nerve examinations, along with 
treatment at VA facilities.  These reports have demonstrated 
that the veteran has a bilateral ankle disorder, which, as 
noted, is service connected and for which the veteran is 
receiving compensation.  However, there is no indication that 
the veteran had a neurological disorder apart from these 
service connected disabilities.  

In particular, the Board notes the conclusions of the most 
recent VA neurological examination.  At that time, the 
examiner specifically concluded that both the neurological 
examination and a review of the records were inconsistent 
with a diagnosis of peripheral neuropathy.  While the 
possibility of secondary neural fine branch injury was 
raised, no definitive diagnosis was made.  

In the absence of medical evidence currently demonstrating a 
separate neurological disorder of the ankles, the veteran's 
claim for service connection for such a disability is not 
plausible and must be denied.  However, in making this 
determination, the Board again emphasizes that in light of 
the fact that service connection is in effect for a bilateral 
ankle and foot disorder, compensation may be granted based on 
symptomatology arising from these disabilities.  

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete the claim for 
service connection for the claimed disability.  See McKnight 
v. Gober, 131 F.3d 1483 (Fed. Cir. 1997) (citing Robinette v. 
Brown, 8 Vet. App. 69, 77-80 (1995)). 

Increased ratings for a bilateral disorder of the ankles

Initially, the Board notes that the veteran's claims are well 
grounded.  By this, the Board means that the claims submitted 
are plausible.  The Board further concludes that the VA has 
met its statutory duty to assist the veteran in the 
development of the claim.  38 U.S.C.A. § 5107 (West 1991).

The veteran's current 20 percent rating for the right lower 
extremity disorder is based on marked limitation of motion, 
and is the highest schedular rating based on limitation of 
motion.  The 10 percent rating for the left lower extremity 
disorder is appropriate when there is moderate limitation of 
motion.  38 C.F.R. § 4.71a, Part 4, Code 5271 (1998).  
Additionally, the 20 percent rating for the right lower 
extremity disorder is appropriate when there is a moderately 
severe foot injury, with a 30 percent rating being 
appropriate when the injury is severe in nature.  38 C.F.R. 
§ 4.71a, Part 4, Code 5284 (1998).  Under these criteria, the 
10 percent rating for the left lower extremity disorder is 
appropriate when the disorder is moderate in degree.  

Considering first the evaluation of the veteran's foot and 
ankle disorder based on limitation of motion, the Board again 
notes that the right foot and ankle disorder is rated at the 
maximum evaluation under such criteria.  Hence, these 
criteria may not serve as the basis for an increased rating 
on the right.  Turning to the left ankle, the Board notes 
that full range of motion of the ankle is present when 
dorsiflexion is possible to 20 degrees and plantar flexion is 
possible to 45 degrees.  38 C.F.R. § 4.71, Plate II (1998).  

When the veteran was examined for compensation purposes in 
March 1997, dorsiflexion was possible to 15 degrees, with 
plantar flexion to 30 degrees.  He was again provided with 
range of motion studies in January 1998, at which time 
dorsiflexion was possible to 10 degrees, and plantar flexion 
was possible to 50 degrees.  Given the nearly full ranges of 
motion, the Board concludes that the limitation of motion of 
the left ankle is no more than moderate in degree.  38 C.F.R. 
§ 4.71, Plate II (1998).  Under such circumstances, an 
increased rating under the provisions of Diagnostic Code 5271 
is not appropriate.  

As noted, the Board must further consider if an increased 
rating is warranted based on the provisions of Diagnostic 
Code 5284.  For a 30 percent rating to be appropriate for the 
right foot disorder, the disability must be severe in degree.  
A 20 percent rating for the left foot disorder requires that 
the disability be moderately severe in nature.  A review of 
the findings on examination and treatment do not demonstrate 
sufficient severity to warrant increased ratings.  

When the VA examined the veteran for compensation purposes in 
November 1993, there was no atrophy of the right foot noted.  
The veteran required a number of procedures in the lower 
extremities, and, when the veteran was examined in March 
1997, a complete examination of the right lower extremity was 
not possible.  However, there was no significant swelling in 
the left foot, nor was there appreciable deformity of the 
left foot.  Pain was reported in the right foot when the 
veteran was examined in January 1998.  However, examination 
of the left lower extremity was essentially unremarkable.  
Gait testing on the most recent VA examination was normal.  

Given the limited symptomatology shown on examination, the 
Board concludes that the right foot disorder is no more than 
moderately severe in degree, and the left foot disorder is no 
more than moderate in degree.  Hence, an increased rating 
under the provisions of Diagnostic Code 5284 is also not 
appropriate.  

The Court has further has held that when a Diagnostic Code 
provides for compensation based solely upon limitation of 
motion, that the provisions of 38 C.F.R. §§ 4.40 and 4.45 
(1998) must also be considered, and that examinations upon 
which the rating decisions are based must adequately portray 
the extent of functional loss due to pain "on use or due to 
flare-ups."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
The veteran's ankle disorder is rated under the provisions of 
Diagnostic Code 5271, which turn on limitation of motion.  
Accordingly, the Board finds that the Court's holding in 
DeLuca applies.  

The provisions of 38 C.F.R. § 4.40 hold that disability of 
the musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  It is essential 
that the examination on which ratings are based adequately 
portray the anatomical damage, and the functional loss, with 
respect to all these elements.  The functional loss may be 
due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  A little used part 
of the musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity or the like.

The provisions of 38 C.F.R. § 4.45 require consideration of 
such factors with regard to the joints as less movement than 
normal (due to ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.); more movement than 
normal (from flail joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.); weakened movement (due to 
muscle injury, disease or injury of peripheral nerves, 
divided or lengthened tendons, etc.); excess fatigability; 
incoordination, impaired ability to execute skilled movements 
smoothly or pain on movement, swelling, deformity or atrophy 
of disuse.

In making determinations with regard to the application of 38 
C.F.R. §§ 4.40 and 4.45, the Board is bound by the holding in 
VAOGCPREC 9-98 (August 14, 1998), which held that these 
provisions must be considered in light of the relevant 
Diagnostic Code governing limitation of motion.  To establish 
a separate rating under these provisions would be tantamount 
to an extraschedular rating under 38 C.F.R. § 3.321, an 
outcome not envisioned by the provisions of 38 C.F.R. §§ 4.40 
and 4.45 (1998).

A review of the findings on examination and treatment do not 
demonstrate sufficient symptomatology to warrant an increased 
rating under these provisions.  In particular, reports of 
treatment at the Talbot Group specifically indicates that 
there was no atrophy of the right foot present.  On VA 
compensation examination in March 1997, there was no 
significant swelling in the left foot, nor was there 
appreciable deformity in the left ankle or foot.  While there 
was pain on motion of the left ankle when the veteran was 
examined in January 1998, this pain was reported to be 
moderate in degree.  The only functional limitation reported 
was an inability to fully dorsiflex his right ankle.  There 
was no swelling or functional deficits in the left ankle.  On 
neurological examination in January 1998, strength was normal 
in both lower extremities; there was no evidence of weakness, 
fatigability or incoordination in the feet or ankles.  
Although it was noted that there was present flare-ups that 
significantly limited the veteran's function, those flare-ups 
were associated with the veteran's nonservice-connected pain 
syndrome in the feet.  

In view of these limited findings, the Board concludes that 
the provisions of 38 C.F.R. §§ 4.40 and 4.45 do not provide a 
basis for an increased rating.  Accordingly, the veteran's 
claim for an increased rating for either a left or right 
ankle or foot disorder is not warranted.  

In reaching the above decision, the Board has given due 
consideration to the potential application of the various 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board finds that 
these provisions do not support the grant of an increased 
rating for the disorder at question.  




ORDER

Service connection for a bilateral neurological disorder of 
the ankles is denied.  Increased ratings for a right ankle 
and foot disorder and for a left ankle and foot disorder are 
denied.  



		
	Michael A. Pappas
	Acting Member, Board of Veterans' Appeals



 

